DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 14-23 in the reply filed on 6/7/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/2021.
Specification
The use of the terms Superwool (page 8, line 16), Rescor 300 BL (page 8, line 19), SMAR (page 25, line 36), CFP Ceramic Fibre Paper (page 26, line 11), and Whatman (page 28, line 5) which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: 

The incorrect unit “ml” (page 6, lines 24, 26) is used where “mL” would be correct.
A period is used to indicate a multiplication in the units associated with a numeric value (page 15, lines 28, 29).
The trade name and/or mark used in commerce “Whatman” is misspelled as “Whatmann” (page 28, lines 5, 9).
Appropriate correction is required.
Claim Objections
Claim 21 is objected to because of the following informalities: No space is present between a numeric value and its associated units (line 4). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 14, the term biosoluble is a relative term which renders the claim indefinite. The term “biosoluble” is not defined by the claim, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. The specification provides several conflicting definitions of biosolubility, including that “if the solubility of a material in a solvent of the respiratory system is sufficiently high, the material may be regarded as being ‘biosoluble’ (page 6, lines 14-15), “the term ‘biosoluble’ is used to describe a material that is soluble in a biological system” (page 6, lines 18-19), “a substance may be considered to be ‘biosoluble’ if in vitro static solubility tests indicate that at least 0.1 g of that substance dissolves in 100 mL of a solvent of the respiratory system of a human” (lines 23-27), and “a susbstance may be considered ‘biosoluble’ if in vitro dynamic solubility tests indicate that the substance exhibits a dissolution rate constant of at least 150 nanograms per square centimeter per hour in a solvent of the respiratory system of a human (page 7, lines 3-6). One of ordinary skill in the art to determine the biosolubility of a substance based on the final two definitions since they are accompanied by specific testing methods in which the material is dissolved in a simulated lung fluid (page 6, lines 28-38, page 7, lines 1-31). In contrast, the second definition of biosoluble requires solubility in any biological system, including such fluids as blood, saliva, or stomach acid. Although some biosoluble materials are explicitly disclosed (page 7, lines 31-37), one of ordinary skill would not understand these to be an exhaustive or representative listing of all biosoluble materials within the meaning of applicant’s special definitions. The claim is therefore indefinite since it is unclear which definition of biosoluble applies. Claims 15-23 are indefinite by dependence.

Regarding claim 15, it is unclear whether the limitation “cellulose derivate binder” (line 3) refers to the cellulose derivative binder of claim 14 or to new cellulose derivate binder, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the cellulose derivative binder of claim 14.

Regarding claim 20, it is unclear whether the limitation “air” (line 2) refers to the air of claim 17 or to new air, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the air of claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roudier (US 2015/0216231) in view of Seguin (US 4,012,029).

Regarding claim 14, Roudier discloses a heat source for a smoking article comprising an aerosol forming substrate [0034], a combustible heat source [0012], and a non combustible thermally insulating annular peripheral layer surrounding the heat source core ([0209], figure 1, reference numeral 10). This wrapper is made in the form of a paper [0201] and has one or more thermally insulating materials [0109] such as a ceramic [0110] in a combination with other materials [0109]. The wrapper also has a binder [0112] made from a cellulose derivative [0114]. Roudier does not explicitly disclose the alkali silicate being an alkaline earth silicate.
Seguin teaches a lining made from heat insulating calcium silicate fiber (column 2, lines 14-27), which applicant’s specification discloses is a biosoluble material since calcium is an alkaline earth metal (page 7, lines 32-33).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine insulating wrapper of Roudier with the calcium silicate fiber of Seguin. One would have been motivated to do so since Roudier discloses that the wrapper can be made from a combination of thermally insulating materials and Seguin teaches a heat insulating calcium silicate fiber.

Regarding claim 15, Roudier discloses that the peripheral layer comprises at least 90% dry weight of thermally insulating material [0105], indicating that the layer must consist of no more than 10% dry weight of other components.

Regarding claim 16, the calcium silicate fiber is considered to meet the claim limitation of an alkaline earth silicate.

Regarding claim 17, Roudier discloses that the smoking article has an airflow directing element that defines an airflow pathway [0191].

Regarding claim 18, Roudier discloses that a non combustible, substantially air impermeable barrier between the downstream end of the heat source and the upstream end of the aerosol forming substrate [0217].

Regarding claim 19, Roudier discloses that the barrier abuts the downstream end of the heat source and the upstream end of aerosol forming substrate [0155]. The downstream end of the heat source is the proximal end, and the upstream end of the aerosol forming substrate is the distal end (figure 2). 

Regarding claim 20, Roudier discloses the aerosol forming substrate is circumscribed by a plug wrap that prevents the airflow from contacting the ceramic ([0216], figure 2, reference numeral 36).

Regarding claim 22, Roudier discloses that the peripheral layer comprises at least 90% dry weight of thermally insulating material [0105]. The thermally insulating material consists of ceramic [0110] in a combination with heat insulating calcium silicate fiber (Seguin, column 2, lines 14-27). The calcium silicate fiber is considered to be a ceramic, and therefore the paper consists of at least 90% dry weight of the thermally insulating material ceramic.

Regarding claim 23, Roudier discloses that the peripheral layer has a thickness of between about 0.5 mm and about 1.5 mm [0044].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Roudier (US 2015/0216231) in view of Seguin (US 4,012,029) as applied to claim 14 above, and further in view of Zuber (US 2015/0027474).

Regarding claim 21, Roudier discloses all the claim limitations as set forth above. Modified Roudier does not explicitly teach a temperature of combustion.
Zuber teaches an aerosol generating article (abstract) in which an aerosol forming substrate is heated to 375 °C to evolve volatile compounds from the aerosol forming substrate [0084]. It is evident that the temperature does not exceed 375 °C since the substrate is heated and not cooled to reach 375 °C.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aerosol generating article of modified Roudier with the temperature of Zuber. One would have been motivated to do so since Zuber teaches a temperature at which volatile components are evolved.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-27 of copending Application No. 16/305,137 (hereafter referred to as Duc) in view of Roudier (US 2015/0216231).

Regarding claim 14, Duc claims an aerosol generating article comprising an aerosol forming substrate, a combustible heat source and at least one paper of ceramic paper circumscribing at least a portion of a length of the combustible heat source (claim 16). The ceramic paper comprises biosoluble ceramic fibers (claim 21). Duc does not explicitly claim the paper comprising a cellulose derivate binder.
Roudier teaches a heat source for a smoking article having a wrapper in the form of a paper [0201] with a ceramic insulating material [0110] and a binder [0112] made from a cellulose derivative [0114]. The wrapper is a peripheral layer that remains intact during combustion of the article and provides insulation [0048].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the paper of Duc with the wrapper of Roudier. One would have been motivated to do so since Roudier teaches a wrapper that remains intact during combustion of a smoking article and provides insulation.

Regarding claim 15, Roudier teaches that the peripheral layer comprises at least 90% dry weight of thermally insulating material [0105], indicating that the layer must consist of no more than 10% dry weight of other components.

Regarding claim 17, Duc claims the smoking article having one or more airflow pathways along which air may be drawn through the aerosol generating article for inhalation (claim 16).

Regarding claim 18, Duc claims that the smoking article has one or more non combustible, substantially air impermeable barriers between the combustible heat source and the aerosol forming substrate (claim 16).

Regarding claim 19, Duc claims that the one or more non combustible, substantially air impermeable barriers between the combustible heat source and the aerosol forming substrate comprises a first barrier that abuts one or both of a proximal end of the combustible heat source and a distal end of the aerosol forming substrate (claim 23).

Regarding claim 20, Duc claims that the at least one layer of ceramic paper is isolated from the one or more airflow pathways such that air drawn through the aerosol generating article along the one or more airflow pathways does not directly contact the at least one layer of ceramic paper (claim 17).

Regarding claim 21, Duc claims that the combustible heat source, the aerosol forming substrate, and the at least one layer of ceramic paper are arranged such that a temperature of the aerosol forming substrate does not exceed 375 °C during combustion of the combustible heat source (claim 18).

Regarding claim 22, Duc claims that the ceramic paper comprises between about 50 percent by weight ceramic material and about 100 percent by weight ceramic material (claim 19).

Regarding claim 23, Duc claims that the at least one layer of ceramic paper has a thickness of between about 0.5 mm and about 5 mm (claim 22).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RUSSELL E SPARKS/               Examiner, Art Unit 1747